          Case 5:20-cv-01168-FB-ESC Document 8 Filed 10/02/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

WILL BRADSHAW,                                      )
                                                    )
        Plaintiff,                                  )
                                                    )
V.                                                  )      CIVIL ACTION NO. SA-20-CA-1168-FB
                                                    )
JOSEPH SALVAGGIO; KELLY                             )
KUENSTLER; CATHERINE                                )
RODRIGUEZ; DONNA CHARLES;                           )
MONICA ALCOCER,                                     )
                                                    )
       Defendants.                                  )

                 ORDER GRANTING TEMPORARY RESTRAINING ORDER

        Before the Court is plaintiff’s ex parte emergency motion for a temporary restraining order

(contained within docket no. 4) alleging that the defendants are working in concert to remove him from

his duly elected city council position. Plaintiff alleges defendants have retaliated against him for

engaging in protected conduct under the First Amendment, violated his substantive and procedural due

process rights guaranteed by the Fourteenth Amendment and the Texas Constitution, and deprived him

of his civil rights under 42 U.S.C. § 1983.

        The Court clearly cannot rule on the merits of plaintiff’s allegations until such time as

defendants can be heard.

        Were the court not to grant temporary relief, plaintiff’s possible removal at the October 5, 2020,

special city council meeting could render his alleged cause of action moot. See City of Leon Valley v.

Martinez, No. 04-19-00879-CV, 2020 WL 4808711, at *5-8 (Tex. App.–San Antonio Aug. 19, 2020,

no pet. h.).
         Case 5:20-cv-01168-FB-ESC Document 8 Filed 10/02/20 Page 2 of 2




       Accordingly, IT IS ORDERED that plaintiff’s ex parte emergency motion for a temporary

restraining order (contained within docket no. 4) is GRANTED such that defendants in their individual

and official capacities are temporarily restrained from taking any action to remove plaintiff, Will

Bradshaw, from office. Defendants are not temporarily restrained from conducting any other official

city business. No bond is required at this time

       IT IS FURTHER ORDERED that plaintiff shall promptly obtain service of process on

defendants and promptly serve defendants with a copy of this Order.

       IT IS FINALLY ORDERED that defendants shall file a response to plaintiff’s request for a

preliminary injunction (contained within docket no. 4) on or before October 13, 2020.

       It is so ORDERED.

       SIGNED this 2nd day of October, 2020.


                                       _________________________________________________
                                       FRED BIERY
                                       UNITED STATES DISTRICT JUDGE




                                                  -2-
